DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to application 16/248,594 filed on January 15, 2019 in which claims 1-13 are presented for examination.

Response to Arguments
Applicant's arguments with respect to claims 1-13 have been considered but are moot in view of new ground(s) of rejection.

Status of Claims

Claims 1-13 are pending, of which claims 1, 7 and 13 are in independent form. Claims 1-13 are rejected under 35 U.S.C. 102(a)(1). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niell et al. (US 2004/0225746 A1).

Regarding claim 1, Niell teaches a method of controlling manipulation of a playlist including a queue of media items to be played, the method being performed by a server having one or more processors and a memory storing instructions for execution by the one or more processors, the method comprising: authorizing a first electronic device, associated with a first user, to control the manipulation of the playlist (i.e., The playlist table is used by the playlist manipulator 315 to determine which media files are to be played; [0042]).
	Niell teaches generating the playlist based on a set of media preferences associated with the first electronic device (i.e., It is also possible for the user of the system to use the PDA 205 to create a custom playlist of the media files stored within the database; [0048]).
	Niell teaches after authorizing a second electronic device, associated with a second user, to manipulate the playlist: receiving, from the second electronic device a request to update an order of media items in the playlist (i.e., A user may also request that a media file or group of media files is played in the location where a first satellite 
	Niell teaches generating an updated order of media items in the playlist in response to receiving the request from the second electronic device (i.e., If the media file is available for playing, the file is added to the playlist of the media player 417 located on the first satellite device 207 allowing the media player 417 to process the media file and provide the media file to the output port 425 of the first satellite device 207 (step 811); [0067]).

Regarding claim 2, Niell teaches authorizing the second electronic device to manipulate the playlist in accordance with a determination that the first and the second electronic devices are located within a defined geographic proximity (i.e., The output devices are situated in the vicinity of the server for providing different media files to different locations concurrently; [0004]).

Regarding claim 3, Niell teaches determining that the first electronic device and the second electronic device are located within the defined geographic proximity, including receiving, from the first electronic device, a geographic location of the first electronic device and receiving, from the second electronic device, a geographic location of the second electronic device (i.e., The present invention provides the advantage of a system that allows different high quality media files to be played in a large number of different locations chosen by the user; [0009]).

Regarding claim 4, Niell teaches at the server, determining that the first electronic device and the second electronic device are located within the defined geographic proximity, including receiving, from the second electronic device, a message indicating that the second electronic device is within the defined geographic proximity with the first electronic device (i.e., Other tasks that the user can carry out on the PDA 205 include creating, amending and deleting genre grouping of the media files stored, allocating specific genres to certain types of media files and storing, moving and deleting the media files. It is also possible to use the PDA 205 to allocate and organize different genres of media, different albums or different artists to be played in certain locations; [0049]).

Regarding claim 5, Niell teaches accessing third geographic information that indicates a geographic location of a third electronic device; and in response to a determination that the third electronic device has entered a defined geographic proximity with the first electronic device, authorizing the third electronic device to manipulate the playlist (i.e., The PDA 205 sends a request to the playlist manipulator 415 located on the first satellite device 207 (step 805). The playlist manipulator 415 on the first satellite device 207 checks the database of the media server 203 to see if the media file exists (step 807), and if not to see whether any equivalent encoded version of that media file exists by looking for similarly named files with different extensions. If the file exists on the database of the media server 203, the first satellite device 207 receives the media file from the media server 203 via the wireless communication devices (309 and 409) (step 809); [0064]).

Regarding claim 6, Niell teaches generating updated orders of media items in the playlist in response to receiving respective requests from the first electronic device, the second electronic device, and the third electronic device to manipulate the playlist (i.e., A second embodiment according to the present invention is now described. A second satellite device 607 as shown in FIG. 6 may be used instead of a first satellite device 207 as shown in FIG. 4 described above. Wherein, the second satellite device 607 includes a drive 623, a media player 617, a playlist manipulator 615, a wireless communication device 609, an output port 625 and second satellite output device 619. As well as these components, which are used in the first satellite device 207 described above, the following components are also used: a ripping device 601, memory storage 627 and an encoder 621; [0074]).

Regarding claims 7-13. Claims 7-13 are essentially the same as claims 1-6 above and rejected for the same reasons as applied hereinabove.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG V VO whose telephone number is (571)272-1796.  The examiner can normally be reached on 7am-5pm M-Thr. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRUONG V VO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        2/21/2021